DETAILED ACTION
This is in response to the Patent Application filed 8/27/2019 wherein claims 1-9 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “radial direction R” in Paragraph 0036 and “circumferential direction U” in Paragraph 0037.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-4, 6, and 8-9 are objected to because of the following informalities:  
“the inside” (Claim 1, line 2) is believed to be in error for - - an inside - -;
“the outside” (Claim 1, line 3) is believed to be in error for - - an outside - -;
“the radially variable wall” (Claim 1, line 6; Claim 1, line 14; and Claim 6, line 3) is believed to be in error for - - the elastically embodied, radially variable wall - -;
“the circumferential direction” (Claim 1, lines 8-9) is believed to be in error for - - a circumferential direction - -;

“the wall” (Claim 1, line 19) is believed to be in error for - - the elastically embodied, radially variable wall - -;
“the wall end” (Claim 2, line 1) is believed to be in error for - - the axial wall end - -;
“the wall” (Claim 4, line 1) is believed to be in error for - - a wall - -;
“the outer wall” (Claim 9, line 2) is believed to be in error for - - the outer nozzle wall - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 recites the limitation "the free cross section” in lines 3-4. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "these components" in lines 5 and 12. There is insufficient antecedent basis for this limitation in the claim.
Claims 2-9 are rejected for the same reasons above based on their dependency to claim 1.
Claim 8 recites the limitation "the adjusting units" in line 2. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Timms (US 3,612,398) in view of Dusa et al. (US 4,592,201).
Regarding Independent Claim 1, Timms teaches (Figures 1-6) a jet engine (Column 1, lines 5-10) having a flow duct (10) that is arranged in an engine nacelle (16) and is delimited radially on the inside by a central body (28) and radially outside by an outer nozzle wall (at 20, 22, 24, 26; see Figure 1), the free cross section of the flow duct (10) being variable on an elastically embodied, radially variable wall (at 34, 36) of at least one of these components (see Figure 1), and the radially variable wall (at 34, 36) at least regionally having an at least approximately wavelike structure (at 72; see Figure 3) with convex regions and concave regions (see annotation below) that are arranged alternately with one another in the circumferential direction (see Figure 3) and being connected to (see Figure 2b) at least one adjusting device (126, 128, 132) having an adjusting unit (76), wherein the variable wall (at 34, 36) of one of these components (see Figure 1) is variable in a radial direction (see solid and dashed lines of Figure 1) at two 
Timms does not teach that the convex regions and the concave regions are formed in a sinusoidal manner in a radial section plane.
Dusa teaches (Figures 1-5) a centerbody (24) having convex regions (56) and concave regions (50) which are formed in a sinusoidal manner (Column 3, lines 57-66) in a radial section plane (see Figures 3-5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Timms to have the convex regions and concave regions being formed in a sinusoidal manner in a radial section plane, as taught by Dusa, in order to increase mixing effectiveness for obtaining more uniform temperature distributions (see Column 1, lines 32-44 and Column 5, lines 61-68 of Dusa).

    PNG
    media_image1.png
    523
    871
    media_image1.png
    Greyscale

It is noted that the term “concave” is being interpreted using dictionary.com’s definition “having at least one interior angle greater than 180 degrees” and the term “convex” is being interpreted using dictionary.com’s definition “having all interior angles less than or equal to 180 degrees”.
Regarding Claim 2, Timms in view of Dusa teaches the invention as claimed and as discussed above. Timms further teaches (Figures 1-6) wherein the wall end (the end of 36 at 82; see Figures 1 and 2b) of the variable wall (at 34, 36) represents an upstream end or a downstream end in the main direction of flow of the jet engine (see Figure 1).
Regarding Claim 3, Timms in view of Dusa teaches the invention as claimed and as discussed above. Timms further teaches (Figures 1-6) wherein a wall cross section (at the intersection of 34 and 36; see Figure 1) is arranged in a region of the variable wall (34, 36) in which a flow cross section of the flow duct is at a minimum (see Figure 1 and abstract).
Regarding Claim 4, 
Regarding Claim 6, Timms in view of Dusa teaches the invention as claimed and as discussed above. Timms further teaches (Figures 1-6) wherein two adjusting units (adjusting unit 110, 106 and adjusting unit 132, 128) are provided (see Figure 2b), which are each assigned to a wall cross section of the radially variable wall (adjusting unit 110, 106 is assigned to a wall cross section at the throat of the flow duct and adjusting unit 132, 128 is assigned to a wall cross section at an exit plane; see Figures 1-2b and abstract).
Regarding Claim 8, Timms in view of Dusa teaches the invention as claimed and as discussed above. Timms further teaches (Figures 1-6) wherein the adjusting units (110, 106 and 132, 128) are coupled together (via 78, 36, 34, 56; see Figure 2b).

Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Timms (US 3,612,398) in view of Dusa et al. (US 4,592,201) as applied to claim 1 above, and further in view of Baltas et al. (US 2010/0037588).
Regarding Claim 5, Timms in view of Dusa teaches the invention as claimed and as discussed above. Timms in view of Dusa does not teach wherein an outer wall that delimits the flow duct radially on the outside is embodied in a radially variable manner.
Baltas teaches (Figures 1-4) an outer wall (at 54) that delimits a flow duct (40) radially on the outside (see Figures 1-3) is embodied in a radially variable manner (see Figure 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Timms in view of Dusa to have the outer wall that delimits the flow duct radially on the outside to be embodied in a radially variable manner, as taught by Baltas, in order to change the effective area by an amount approximately proportional to the change in radial distance between the outer wall and the inner wall (Paragraph 0024).
Regarding Claim 9, Timms in view of Dusa teaches the invention as claimed and as discussed above. Timms in view of Dusa does not teach wherein at least one adjusting unit is arranged on the outer wall.
Baltas teaches (Figures 1-4) at least one adjusting unit (58) arranged on (see Figures 2-3) an outer wall (at 54).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Timms in view of Dusa to have at least one adjusting unit arranged on an outer wall, as taught by Baltas, in order to change the effective area by an amount approximately proportional to the change in radial distance between the outer wall and the inner wall (Paragraph 0024).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Timms (US 3,612,398) in view of Dusa et al. (US 4,592,201) as applied to claim 1 above, and further in view of Glass (US 3,391,869).
Regarding Claim 7, Timms in view of Dusa teaches the invention as claimed and as discussed above. Timms in view of Dusa does not teach wherein at least one adjusting unit is embodied as a cylinder/piston unit and arranged in the central body.
Glass teaches (Figures 1-31) at least one adjusting unit (101, 102) is embodied as a cylinder/piston unit (101, 102; see Figures 10, 25, 26) and arranged in the central body (22, 23).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Timms in view of Dusa to include the adjusting unit being embodied as a cylinder/piston unit and arranged in the central body, as taught by Glass, in order to compactly dispose the actuating means entirely within the twin-cone structures (see Column 12, lines 24-52).
It is further noted that a simple substitution of one known element (in this case, the actuator as taught by Timms) for another (in this case, the actuator as taught by Glass) to obtain predictable results (in this case, to move the walls of a centerbody radially) was an obvious extension of prior art teachings, KSR, 550 U.S. at 415-421, 82 USPQ2d at 1396, MPEP 2141 III B. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for additional references showing radially variable walls in a flow duct of a jet engine.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P BURKE whose telephone number is (571)270-5407.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571)272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS P BURKE/Examiner, Art Unit 3741